By the Court

Lyon, J.,
delivering the opinion.
Do the orders absolute of the Inferior Courts of the several counties of this State, for the payment of money to other persons given in liquidation of debts due by such Courts draw interest? That is the only question made in this record. Ws *95think that they do, and that the plaintiff was entitled to his rule nisi for mandamus against the treasurer for its payment.
By the laws of this Stale all liquidated demands, that is, those where the sum is fixed, ascertained and agreed to be paid, bear interest at the rate of seven per centum per annum: Cobb’s Dig., 393, 495; Code, sec. 2029; Smith vs. Ellington, 14 Ga., 379; Hargroves vs. Cook, 15 Ga., 321. To this rule there is no exception in favor of the Inferior Courts, or any reason why there should be.
Let the judgment be “ reversed on the ground that the Court below erred in holding that the Inferior Court was not liable to pay interest on the order, which was the subject of controversy. The Court below should have made the rule nisi for mandamus, absolute.”